PER CURIAM:
Appellant challenges the District Court’s affirmance of rulings of Arbitration Board 282 that the local Special Board was not required to conduct its proceedings under Sections 7 and 8 of the Railway Labor Act and that the Special Board did not err in basing its award in part on awards made by other Special Boards and on an agreement with respect to “crew consist” made on another railroad.
Appellant contends that the Special Board was required to prepare at its expense a transcript of its proceedings and could not merely permit any party who desired a transcript to prepare one. The claim arises in a somewhat different posture than in Brotherhood of Railroad Trainmen v. Chicago, Milwaukee, St. Paul & Pac. R. R. Co., No. 19,867, May 19, 1967, 127 U.S.App.D.C. -, 380 F.2d 605; in the instant case the Brotherhood participated in the hearings and made objections to the Special Board’s ruling that it was not required to provide a transcript.
To the extent that the Brotherhood’s claim is that the Award of Arbitration Board 282 directed the local Special Boards to prepare transcripts, it falls because of the limited scope of judicial review as to Board 282’s ruling that it did not intend such a requirement in its Award. Railway Labor Act, § 9, 45 U. S.C. § 159 (1964). The Brotherhood’s main contention is that the Joint Resolution 1 2which established Arbitration Board 282 and directed it to operate in accordance with Sections 7 and 8 of the Railway Labor Act subjects the local Special Boards, as creations of Arbitration Board 282, to the same requirements. This argument comes too late. It is merely another effort to impeach the original Award of 282 as being inconsistent with the Joint Resolution; it could and should have been -raised.-in the action impeaching the Award, to which the Brotherhood was a party.2 The decisions in that case are res judicata on this contention.3
We find no basis for disturbing the District Court’s refusal to impeach the ruling of Arbitration Board 282 that the local Special Board could base its decision in part on awards of other local Special Boards and on an agreement on another railroad. Railway Labor Act, § 9.
Affirmed.

. Public Law 88-108, 77 Stat. 132 (1963).


. Brotherhood of Locomotive Firemen & Enginemen v. Chicago, Burlington & Quincy R.R. Co., 225 F.Supp. 11 (D.D.C.), aff’d, 118 U.S.App.D.C. 100, 331 F.2d 1020, cert. denied, 377 U.S. 918, 84 S.Ct. 1181, 12 L.Ed.2d 187 (1964).


. Brotherhood of Railroad Trainmen v. Chicago, Milwaukee, St. Paul & Pac. R.R. Co., No. 19,867, May 19, 1967, 127 U.S. App.D.C. -, 380 F.2d 605. Judge Wright’s disssent suggests that this issue is not resolved by principles of res judi-cata because this court remanded the issue to Arbitration Board 282 for its view after the Award had been upheld in the impeachment action. The remand would have been a meaningless gesture, he contends, if the issue was no longer open. Although the opinion is not clear on this point, it would seem that the remand was for the purpose of having Board 282 pass on the terms of its Award, rather than on the requirements of the Joint Resolution. The Board seems to have understood that to be its function, for its answer to the Brotherhood’s question was that “the special boards of adjustment provided for in * * * Award 282 are not required by the terms of the Award to adhere to procedures prescribed in either Section 7 or Section 8 of the Railway Labor Act.” Even assuming the remand was directed at the requirements of the Joint Resolution, this would merely indicate our action was mistaken; it could not change the finality of the earlier impeachment decision.